UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 19-8765 DMG (MRW) Date October 18, 2019
Title Satcher v. Woods
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
1. This is a civil rights action involving a state prisoner. The Court granted

Plaintiff leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915A(a), the Court
reviewed the complaint to determine whether it should be dismissed for failure to state a
claim upon which relief may be granted.

2 The Court’s primary, preliminary concern is whether Plaintiffs claims are
untimely and therefore barred by the relevant statute of limitations. Plaintiff is ordered
to show cause why the action should not be summarily dismissed on this basis.

R*R*

3. Plaintiff alleges that several correctional officers at the state prison in
Lancaster retaliated against him for appealing the denial of a transfer to a different
facility. The complaint identifies two separate acts of retaliation.

4. The first is that officers threatened to send Plaintiff to a higher security yard
and placed him in disciplinary detention (confined to quarters, or CTQ status). That
occurred on July 28, 2015. (Complaint at §§ 10-11.) Second, Plaintiff alleges that he was
actually sent to a higher level yard at the Lancaster prison “for retaliatory and arbitrary
reasons.” The transfer was on August 27, 2015. (Complaint at § 20.)

By The complaint alleges that Plaintiff filed additional grievances and
administrative appeals against prison staff owing to the transfer and disciplinary
detention. However, Plaintiff presents no allegation of other misconduct or actions in
violation of Plaintiff's rights that sound in retaliation after the July and August 2015
incidents.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 3
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-8765 DMG (MRW) Date October 18, 2019

Title Satcher v. Woods

 

 

 

6. Plaintiff appears to have signed and submitted his complaint for filing in this
federal court on October 1, 2019. That’s more than four years after the allegedly tortious
conduct described in the complaint.

k*E*

re Federal civil rights claims are subject to the forum state’s statute of
limitations for personal injury torts. Wilson v. Garcia, 471 U.S. 261, 279-80 (1985); Marks
v. Parra, 785 F.3d 1419 (9th Cir. 1986); Canatella v. Van de Kamp, 486 F.3d 1128, 1132
(9th Cir. 2007). Under California Code of Civil Procedure § 335.1, the limitations period
for such an action is two years. Maldonado v. Harris, 370 F.3d 945, 954-55 (9th Cir. 2004);
Jackson v. Barnes, 749 F.3d 755, 761 (9th Cir. 2014) (“the applicable statute of limitations
under California law is two years” for Section 1983 claim).

8. In addition, federal courts must give effect to a state’s tolling provisions,
including the tolling of a state statute of limitations during imprisonment. Douglas v.
Noelle, 567 F.3d 1103, 1009 (9th Cir. 2009). California Code of Civil Procedure § 352.1(a)

provides a maximum tolling period of two years for a plaintiff in custody.

9. In total, then, an incarcerated or committed inmate’s civil rights claim must
typically be brought within four years of the alleged infringement. Jackson v. Fong, 870
F.3d 928, 936 (9th Cir. 2017); McClellan v. Lozano, 773 F. App’x 942, 943 (9th Cir. 2019)
(same).

10. Under federal law, “a claim accrues when the plaintiff knows or has reason to
know of the injury which is the basis of the action.” TwoRivers v. Lewis, 174 F.3d 987, 991
(9th Cir. 1999). A federal court may dismiss an action as time-barred based on the face of
the complaint. Sinyan v. Swedish Hospital Medical Ctr., 482 F. App’x 209, 211 (9th Cir.
2012) (affirming dismissal of untimely claims of pro se litigant); Harris v. City of Vista,
402 F. App’x 267 (9th Cir. 2010) (same).

11. A plain reading of Plaintiffs complaint establishes that, even if his claims
against the officers state a legitimate cause of action, the action is untimely on its face.
Plaintiff was clearly aware of the adverse actions (CTQ status, transfer) in real time that
allegedly constituted retaliation for his earlier protected conduct. TwoRivers, 174 F.3d
at 991. That alleged retaliation occurred in July and August 2015. Yet, he waited more
than four years to initiate this federal action. Jackson, 870 F.3d at 936; McClellan, 773 F.
App’x at 943. His continued acts to present and exhaust new claims in the prison

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 3
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-8765 DMG (MRW) Date October 18, 2019

Title Satcher v. Woods

 

 

 

administrative system do not affect the timeliness of when his underlying claims (a)
accrued and (b) needed to be presented in federal court.

KK

12. ‘Plaintiff is therefore ordered to show cause why the action should not be
dismissed as untimely on its face. Plaintiff may discharge this order by submitting a
statement (not to exceed five pages) explaining why he contends that his action is timely
as a matter of law. Plaintiff's statement will be due by November 12.

13. After the Court reviews the statement, it will determine whether to serve the
complaint on the defense, solicit a further response from Plaintiff, or recommend the
dismissal of the action in its entirety.

Failure to comply with this order will result in a recommendation that the
action be dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied
Underwriters, Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 3 of 3
